ORDER
PER CURIAM.
Jadon Fort appeals the judgment entered on a jury verdict convicting him of second degree domestic assault in violation of Section 565.078 RSMo (2000). He challenges the trial court’s ruling admitting evidence of his alleged prior bad acts committed against his victim.
We have reviewed the briefs of the parties and the record on appeal, we conclude the trial court did not abuse its discretion. State v. Churchill, 98 S.W.3d 536, 538 (Mo. banc 2003). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum, only for the use of the parties, setting forth the reasons for our decision.
*687We affirm the judgment pursuant to Rule 30.25(b).